Exhibit 10.1

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “First Amendment”) is made and
entered into to be effective as of the 21st day of April, 2004 between HOLLYWOOD
CASINO SHREVEPORT, a Louisiana general partnership (the “Employer”), and TONYA
TARRANT (the “Employee”) with reference to the foregoing.

 

RECITALS

 

A.            Employer and Employee entered into that certain Employment
Agreement dated as of July 1, 2002 (the “Existing Employment Agreement”); and

 

B.            Employer and Employee now desire to amend the Existing Employment
Agreement as provided below.

 

AGREEMENTS

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Paragraph 6 of the Existing Employment Agreement is hereby
amended in its entirety to read as follows:

 

“6.  Term.  The term of this Agreement (the “Term”) shall commence on the
Effective Date and, unless sooner terminated as provided herein, expire on July
1, 2005.”

 

2.             Paragraph 7(d) of the Existing Employment Agreement is hereby
intentionally deleted in its entirety.

 

3.             The following new paragraph is hereby added to Paragraph 7 of the
Existing Employment Agreement:

 

“In the event Employer terminates Employee’s employment without Cause (either
before or after expiration of the Term), and subject to Employee executing a
mutual release in a form reasonably acceptable to Employer and Employee,
Employee shall be entitled to receive the following in lieu of any other
severance:

 

(i)            Employee shall receive a cash payment equal to Employee’s monthly
base salary at the rate in effect on the effective date of termination
multiplied by the greater of (A) the number of months remaining in the initial
Term or (B) six (6) months (the “Severance Period”).

 

1

--------------------------------------------------------------------------------


 

(ii)           Employee shall continue to receive the health benefits coverage
in effect on the effective date of termination (or as the same may be changed
from time to time for peer executives) for Employee and, if any, Employee’s
spouse and dependents for the Severance Period.  At the option of Employer,
Employer may elect to pay Employee cash in lieu of such coverage in an amount
equal to Employee’s after-tax cost of obtaining generally comparable coverage
for such period.”

 

4.             The following new sentence is added to Paragraph 8(b) of the
Existing Employment Agreement:

 

“In addition to the foregoing, Employee shall receive an additional bonus in the
amount of $30,000 payable on the 60th day following the consummation of an
agreement with the existing bondholders of Employer (whether pursuant to a
bankruptcy proceeding or otherwise) that extinguishes or restructures the
indebtedness of Employer to such bondholders (to the extent, but only to the
extent, that Employee remains an employee of Employer at the time such
additional bonus becomes due and payable).”

 

5.             Paragraph 17 of the Existing Employment Agreement is hereby
amended in its entirety to read as follows:

 

“17.         NOTICES.  Any and all notices required under this Agreement shall
be in writing and shall either be hand-delivered; mailed by certified mail,
return receipt requested; or sent via telecopier addressed to:

 

 

TO EMPLOYER:

 

Hollywood Casino Shreveport

 

 

 

451 Clyde Fant Parkway

 

 

 

Shreveport, Louisiana 71101

 

 

 

Attention: General Manager

 

 

TO EMPLOYEE:

 

Tonya Tarrant

 

 

 

3990 Airline Drive #10

 

 

 

Bossier City, Louisiana 71111

 

All notices hand-delivered shall be deemed delivered as of the date actually
delivered.  All notices mailed shall be deemed delivered as of the next business
day following the date of the confirmation of delivery.  Any changes in any of
the addresses listed herein shall be made by notice as provided in this
Paragraph 17.”

 

6.             This First Amendment may be executed in multiple counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

2

--------------------------------------------------------------------------------


 

7.             If any provision of this First Amendment or the application
hereof to any person or circumstances shall to any extent be held void,
unenforceable or invalid, then the remainder of this First Amendment or the
application of such provision to persons or circumstances other than those as to
which it is held void, unenforceable or invalid shall not be affected thereby,
and each provision of this First Amendment shall be valid and enforced to the
fullest extent permitted by law.

 

8.             Except as amended hereby, the Existing Employment Agreement shall
continue in full force and effect without any further action by the parties
thereto.  On or after the effective date of this First Amendment, references to
the “Agreement” in the Existing Employment Agreement, as amended hereby, shall
be deemed to mean, for purposes of determining the rights, remedies, obligations
and liabilities of the parties thereto and all other purposes, the Existing
Employment Agreement, as amended by this First Amendment.

 

IN WITNESS WHEREOF, the parties to this First Amendment have executed such First
Amendment effective as of the date first set forth above.

 

 

 

/s/ Tonya Tarrant

 

  TONYA TARRANT

 

 

 

 

 

 

 

HOLLYWOOD CASINO SHREVEPORT

 

 

 

 

By:   HCS I, Inc., a Louisiana corporation, its managing
         general partner

 

 

 

 

By:    

  /s/  Melvyn Thomas

 

 

Name:

Melvyn Thomas

 

 

Title:

Vice President and General Manager

 

3

--------------------------------------------------------------------------------